Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qing Lin on April 29, 2021.
The amended claims are listed below.
Claim 15: Change the recitation “step (a) further comprises” (line 2) to “step (a) of claim 1 further comprises”.
Claim 18: Change the recitation “step (a) further comprises” (line 2) to “step (a) of claim 1 further comprises”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 04/27/2021 has been entered. Claims 16, 17, and 23 are cancelled. Claims 1-15, 18-22, and 24 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 08/27/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/26/2019 is withdrawn.   
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant 

Priority
This application is a 371 of PCT/EP2016/063252 filed on 06/10/2016 which claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 15171466.4 filed on 06/10/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claim 23 because of incorrect recitation, as set forth on page 2 of the Final Rejection mailed on 12/28/2020, is withdrawn in view of cancelled claim 23.
The rejection of claims 15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Final Rejection mailed on 12/28/2020, is withdrawn in view of amended claims 15 and 18.
The rejection of claims 1-15 and 18-24 under 35 U.S.C. 103 as being unpatentable over Horlitz et al. in view of Grosshauser et al., as set forth on pages 4-10 of the Final Rejection mailed on 12/28/2020, is withdrawn in view of amended claim 1 and cancelled claim 23. Claims 2-15, 18-22, and 24 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-15, 18-22, and 24, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to a method for isolating extracellular nucleic acids from a biological sample, comprising: (a) preparing from the biological sample a binding mixture comprising i) extracellular nucleic acids; ii) particles providing an anion exchange surface; iii) at least one non-ionic detergent comprising an effective concentration of a polyoxyalkylene fatty alcohol ether, wherein the effective concentration of 0.1 to 5% (w/v) is obtained; and iv) optionally at least one salt and/or a buffer; wherein the binding mixture has a pH so that extracellular nucleic acids bind to the particles, and wherein the particles are not comprised in a column, (b) separating the particles with the bound extracellular nucleic acids from the remaining binding mixture; (c) optionally washing the bound extracellular nucleic acids; and (d) optionally eluting bound extracellular nucleic acids, is free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 12/28/2020, in which Horlitz et al. (WO 2013/045432, published on April 4, 2013) disclosed a method for isolating extracellular nucleic acids from a sample, wherein said sample is optionally stabilized, by binding the extracellular nucleic acids to a solid phase which carries anion exchange groups, wherein said method comprises the following steps: (a) binding the extracellular nucleic acids to the solid phase at a first pH which allows binding the extracellular nucleic acids to the anion exchange groups of the solid phase; wherein preferably the sample makes up at least 85% of the volume of the binding mixture; (b) separating the solid phase with the bound extracellular nucleic acids; (c) optionally washing the extracellular nucleic acids; (d) optionally eluting extracellular nucleic acids from the solid phase. Typical extracellular nucleic acids that are found in the cell-free fraction of a biological sample such as a body fluid or a sample derived from a body fluid such as e.g. blood plasma. Preferably, magnetic particles are used as solid phase. Sample splitting and reunifying of either eluates and/or solid phases allows to easily process larger sample volumes using an automated system (page 9/90, lines 23-34; page 11/90, lines 14-21 and 39 to 41). The binding mixture is prepared by adjusting acidic buffering agents such as carboxylic acids, e.g. acetic acid, sodium acetate/acetic acid buffers, citric acid/citrate buffers, malonic acid, tartaric acid, HCI. It may additionally comprise a salt. A particularly preferred example of an acidifying solution is an aqueous solution of a sodium acetate/acetic acid buffer, preferably in a concentration of from 0.5 to 5 M, more preferably 0.5 to 4 M, 0.5 to 3 M and more preferably about 1 to 2 M, preferably having a pH value in the range of about 2 to about 5, more preferably about 4. Other suitable buffers systems include e.g. potassium acetate/acetic acid, sodium (or potassium) citrate/citric acid and sodium (or potassium) phosphate/phosphoric acid. The suitable, respectively necessary incubation time depends on the type and amount of solid phase and anion exchange groups used.  Magnetic separation is performed if a magnetic solid phase is used. The entire method for isolating nucleic acids is performed at room temperature. It is preferred that the solid phase carries anion exchange groups, which comprise protonatable groups. The anion exchange groups may comprise nitrogen atoms, preferably the anion exchange groups are derived from amines. In particular, the anion exchange groups are tertiary amino groups (page 13/90, lines 12-34; page 14/90, lines 23 to 24 and 35-37; page 15/90, lines 1 to 2; page 22/90, lines 8-14). A pretreatment step is performed prior to step (a) to improve the homogeneity of isolation results, wherein at least one protein degrading compound, preferably a proteolytic enzyme, preferably a protease such as a proteinase, and/or an detergent is added to the sample prior to step (a). In order to ensure maximum recovery of the bound nucleic acids, the washing conditions preferably are chosen such that no significant amount of nucleic acid bound to the nucleic acid binding matrix is removed therefrom during washing. The washing buffer preferably is an aqueous solution and may contain a surfactant, including polyoxyethylene-based non-ionic surfactants, preferably selected from the group consisting of polyoxyethylene fatty alcohol ethers, polyoxyethylene alkylphenyl ethers, and polyoxyethylene-polyoxypropylene block copolymers. Preferred examples are TritonX-100 or Brij58 (equivalent to polyoxyethylene cetyl ether), for example at a concentration of about 0.01 % - 1 % (page 23/90, lines 33-35; page 24/90, lines 5-8; page 15/90, lines 16-23). It is possible to predominantly elute and thus recover nucleic acids having a size of 500nt or less, 400nt or less, 300nt or less, 200nt or less or even 150nt or less (page 21/90, lines 12-15). Grosshauser et al. (WO 2014/072367, published on May 15, 2014) disclosed that lysis is performed to release nucleic acids e.g. from proteins or other substances comprised in the biological sample, which may also be a cell-free or cell depleted sample such as plasma. Examples of lysis steps include the addition of detergents and/or the addition of protein degrading compounds such as e.g. protein degrading enzymes, e.g. hydrolases or proteases or salts. Any non-ionic surfactant which allows performing the subsequent nucleic acid analysis method with the obtained lysate was validly added. The non-ionic surfactant is selected from the group consisting of polyoxyethylene fatty alcohol ethers, preferably, selected from the group consisting of polyoxyethylene lauryl ether, polyoxyethylene cetyl ether (Brij-58), polyoxyethylene stearyl ether and/or polyoxyethylene oleyl ether. The concentration of the non-ionic detergent or the combination of non-ionic detergents in a respective lysis composition is preferably selected from 0.05% (v/v) to 5% (v/v), 0.1 % (v/v) to 3% (v/v), 0.15% (v/v) to 2.5% (v/v), and 0.4% (v/v) to 1 % (v/v) (page 22/41, lines 20-32; page 13/41, lines 4-7 and 28-30; page 14/41, lines 4-7). However, the references did not teach or suggest the active step “an effective concentration of a polyoxyalkylene fatty alcohol ether, wherein the effective concentration of 0.1 to 5% (w/v) is obtained”, required by claim 1 and supported by Figs. 3-7 and 9-11, in which isolation of extracellular nucleic acids without interference to subsequent nucleic acid amplification was achieved after examining 0.1 to 5% (w/v) polyoxyalkylene fatty alcohol ether (including Brij 58, Brij 35, Brij 78, and Brij 98). Updated search did not find closest art teaching or suggesting the required active step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15, 18-22, and 24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623